Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of July 7, 2019, is by and among PetIQ, LLC, an Idaho limited liability company
(the “Buyer”), L. Perrigo Company, a Michigan corporation (the “Seller”),
Perrigo Company plc, an Irish public limited company (the “Seller Parent”), and
PetIQ, Inc., a Delaware corporation (the “Buyer Guarantor”).

WHEREAS, the Buyer, the Seller, the Seller Parent and the Buyer Guarantor
entered into that certain Purchase and Sale Agreement, dated as of May 8, 2019
(the “Purchase Agreement”), pursuant to which, among other things, the Buyer has
agreed to purchase and acquire all of the Purchased Interests from the Seller;
and

WHEREAS, the Parties desire to amend the Purchase Agreement as provided below.

NOW THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Amendment, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1. Amendment. Effective as of the date of this Amendment:

(a) Section 3.18(a)(i) of the Disclosure Schedule is hereby deleted in its
entirety and replaced with the items set forth on Exhibit A hereto.

(b) Section 5.2 of the Disclosure Schedule is hereby amended to remove the
following language: “Sale of an approximately 10 acre open lot to a third party
or the sale or transfer of such lot to an Affiliate of the Seller”.

(c) Section 3.14(a)(ii) of the Disclosure Schedule is hereby amended to add the
following individuals: Neal Wilmore and Stephen McKernan.

(d) Section 2.3(b)(ix) of the Disclosure Schedule is hereby amended to remove
the following item: “Master Equipment Lease Agreement dated May 30, 2014,
between Bank of the West and Sergeant’s Pet Care Products, Inc. (for equipment
used in material handling and distribution activities in the warehouse located
at 8701 S. 126th Street, Omaha, NE 68138)”.

(e) Schedule 1 of the Transition Services Agreement is hereby amended and
restated in its entirety as set forth on Exhibit B attached hereto.

2. Satisfaction of Closing Conditions. The Parties hereby agree that the Closing
pursuant to the Purchase Agreement shall be consummated on July 8, 2019.
Notwithstanding the foregoing, the Parties hereby acknowledge and agree that all
of the conditions to Closing set forth in Article VI of the Purchase Agreement
have been satisfied as of July 3, 2019 and that neither Party may refuse to
consummate the transactions contemplated by the Purchase Agreement by claiming
that a condition to Closing has not been satisfied; provided that (a) the
Parties acknowledge and agree that the foregoing shall not limit the Parties’
obligation to comply with the covenants applicable to the Interim Period and
(b) solely for the purposes of Article VIII of the Purchase Agreement and under
the R&W Policy, the Parties will bring down their representations, warranties
and covenants as of the Closing Date.

3. Capitalized Terms. Capitalized terms used but not defined shall have the
meanings assigned to them in the Purchase Agreement.

 

1



--------------------------------------------------------------------------------

4. Effect of this Amendment. In accordance with Section 9.10 of the Purchase
Agreement, this Amendment shall constitute an amendment to the Purchase
Agreement. As of and after the date of this Amendment, each reference in the
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
“hereby” or words of like import referring to the Purchase Agreement shall mean
and be a reference to the Purchase Agreement as amended by this Amendment. The
Parties acknowledge and agree that the Purchase Agreement, together with the
schedules and exhibits thereto, remains in full force and effect and, except as
expressly provided in this Amendment, the Purchase Agreement shall not be
amended or otherwise modified. In the event there is a conflict between the
terms of the Purchase Agreement and the terms of this Amendment, the terms of
this Amendment shall control.

5. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Amendment shall be governed by and interpreted and enforced in
accordance with the Laws of the State of New York, without giving effect to any
choice of Law or conflict of Laws rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of New York.

(b) This Amendment shall be governed in all respects in accordance with the
provisions of Section 9.5 of the Purchase Agreement.

6. Counterparts. This Amendment may be executed in counterparts, and any Party
may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument. This Amendment shall become
effective when each Party shall have received a counterpart of this Amendment
signed by the other Parties. The Parties agree that the delivery of this
Amendment, and the other documents, agreements and instruments to be delivered
in connection with this Amendment, may be effected by means of an exchange of
electronically transmitted signatures (including by electronic mail in .pdf
format).

7. Headings. All headings contained in this Amendment are for convenience of
reference only, do not form a part of this Amendment and shall not affect in any
way the meaning or interpretation of this Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

BUYER: PETIQ, LLC By:  

/s/ McCord Christensen

  Name: McCord Christensen   Title: Chief Executive Officer BUYER GUARANTOR:
PETIQ, INC. By:  

/s/ McCord Christensen

  Name: McCord Christensen   Title: Chief Executive Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT]



--------------------------------------------------------------------------------

SELLER: L. PERRIGO COMPANY By:  

/s/ Todd Kingma

  Name: Todd Kingma   Title: EVP & Secretary SELLER PARENT: PERRIGO COMPANY PLC
By:  

/s/ Todd Kingma

  Name: Todd Kingma   Title: EVP, General Counsel & Secretary

[SIGNATURE PAGE TO FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT]